DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloro Boada (EP Publication No. 3360508 A1) in view of Xu (CN Publication No. 206896323 U, machine translated version denoted as “CN_206896323_U_I”) and Erickson (US 2937445 A). 
Regarding Claim 1, Lloro Boada discloses a negative pressure mouth gag (Par. [0009]; Fig. 1; As the mouth gag can be connected to an aspirator denoted in Par. [0015] negative pressure is present) for stomatological treatment (As this is a mouth gag for the dental field denoted in Par. [0001], it is capable of use for stomatological treatment as well) comprising a left arc-shaped lip holder (Fig. 1, label 16A) and a right arc-shaped lip holder (Fig. 1, label 16B):
the left arc-shaped lip holder (Fig. 1, label 16A) and a right arc-shaped lip holder (Fig. 1, label 16B) comprises
an upper wing and a lower wing covering lips (Par. [0028] discloses the lip holders are used to retract the lip like a lip retractor. As such, the wings would be used to retract and the lips during a dental procedure) and a thin wall connected between the upper wing and lower wing (See Annotated Figure A of Fig. 1 where it is disclosed in Par. [0028] that the lip holders are identical so only the lip holder is labeled); the thin-wall extends along the upper wing and the lower wing (See Annotated Figure A of Fig. 1 where it is disclosed in Par. [0028] that the lip holders are identical so only the lip holder is labeled)
an inner wall of the thin-wall contacts with the lips (Par. [0028] discloses that it acts similarly to a lip retractor and as such the inner wall of the thin-wall would be in contact with the lips as the wings would cover the lips during retraction), an outer wall of the thin-wall is exposed to the oral cavity (Par. [0028] discloses that the lip holder acts similarly to a lip retractor and as such since the inner wall of the thin- wall would be in contact with the lips, the outer wall would have to be exposed to the oral cavity);
Wherein, the left and right lip holders are connected by a negative pressure catheter (Fig. 1, label 10 and 12; As the mouth gag can be connected to an aspirator denoted in Par. [0015] negative pressure is present) between the left and right lip holders (Fig. 1);
Wherein, the thin-wall on the left and right sides join with a negative pressure catheter (Fig. 1, label 12) and form a complete structure with the negative pressure catheter (Fig. 1); 
Wherein, the negative pressure catheter is connected with a negative pressure generator (Par. [0015] discloses the mouth gag is connected to aspirator which is a negative pressure generator) by a joint tube (Fig. 1, label 15).
However, Lloro Boada is silent to the thin walled section that connects the upper wing and lower wing of the arc-shaped lip holder to be a thin-walled tube, and to holes or slots evenly distributed on the outer wall of the thin-walled tube mounted along the arc-shaped lip holders. Further, Lloro Boada is silent to the thin-wall on the left and right sides are in communication with the negative pressure catheter. 
	
	Xu discloses a mouth gag in the same field of endeavor and further discloses holes evenly distributed on the outer wall of the thin-wall mounted along the arc-shaped lip holders (Fig. 5, label 50) to contain microbial dust and mist (Par. 56). Xu discloses that the microbial dust and mist is sucked through the holes and pass through the elastic bracket (Fig. 5, label 20) and channeled to the connector tube to be suctioned out (Par. 62).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arc-shape lip holders of Lloro Boada to have holes evenly distributed on the outer wall of the thin-wall mounted along the arc-shaped lip holders with corresponding channels that comes together to a connector tube to be suctioned out as taught by Xu to contain microbial dust and mist. From the combined mouth gag, the teaching that negative pressure to the holes or slots through the thin-walled tube is provided. 
Erikson discloses a dental suction device in the same field of endeavor comprising an upper wing (Fig. 2, label 3), lower wing (Fig. 2, label 4), and a thin-walled tube (Fig. 2, labels 21-22) connected between the upper wing and lower wing wherein it extends across the upper wing and lower wing (Fig. 2) present to suction debris and foreign material during a dental procedure. Further, it teaches the thin-walled tube are connected to a system that would provide pressure to suction the material out (Col. 6, lines 18-21 wherein it is well known that negative pressure is used in dental suction procedures).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arc-shape lip holders of Lloro Boada and Xu to have the thin-wall that connects the upper wing and lower wing of the arc-shape lip holder to have a thin-walled tube as taught by Erikson to provide suctioning means. 

    PNG
    media_image1.png
    470
    480
    media_image1.png
    Greyscale

Annotated Figure A 
	Re. Claim 2, Lloro Boada, Xu and Erickson disclose the claimed negative pressure mouth gag of claim 1 and Lloro Boada further discloses there is a square or round hole opened in the middle of the negative pressure catheter, which is exposed to the oral cavity (Fig. 1 of Lloro Boada, label 12 where it is found to be round based on the dictionary definition of round being “shaped like or approximately like a circle or cylinder”). 
	Re. Claim 4, Lloro Boada, Xu and Erickson disclose the claimed negative pressure mouth gag of claim 1, and further discloses a method of using the negative pressure mouth gag used for stomatological treatment (As this is a mouth gag for the dental field denoted in Par. [0001], it is capable of use for stomatological treatment as well) comprising of the following steps: 
Step 1, providing the negative pressure catheter to the negative pressure generator by the joint tube (Col. 5 of Lloro Boada, lines 2-6 discloses the joint tube is connected to the negative pressure generator); 
Step 2, providing both the right and left arc- shaped lip holders onto the patient's lips symmetrically with the patient's philtrum as the center line (Par. [0028] of Lloro Boada discloses that the lip holders are symmetrical and as such, the placement of the lip holders would be obvious to be symmetrical to the patient’s philtrum as it is located at the center of the mouth. Furthermore, the paragraph discloses the mouth gag is used to separate the cheeks and lips, keeping the mouth open);
Step 3, starting the negative pressure generator to provide negative pressure to the holes or slots on the outer wall of the thin-walled tubes (It would be obvious that the negative pressure generator to be turned on for the suction aspect of the mouth gag to work. As such, when the combined mouth gag would have negative pressure being provided to both the catheter and the holes or slots found on the outer wall of the thin-walled tube), and the square or round hole in the middle of the negative pressure catheter to suck up, the spittle and tooth shards produced in the process of root canal treatment in the patient's oral cavity (As it is disclosed that the round hole in the middle of the negative pressure catheter [Fig. 1 of Lloro Boada, label 12] of Lloro Boada is used for suctioned in Par. [0028] and the holes taught by Xu on the thin-walled tubes are disclosed the microbial dust and mist is sucked through the holes and pass through the elastic bracket [Fig. 5 of Xu, label 20] and channeled to the connector tube to be suctioned out [Par. 62 of Xu]; As such, as it is capable of suctioning material, it is capable of suctioning spittle and tooth shards produced in the process of root canal treatment in the patient’s oral cavity) 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloro Boada (EP Publication No. 3360508 A1) in view of Xu (CN Publication No. 206896323 U, machine translated version denoted as “CN_206896323_U_I”), Erickson (US 2937445 A), and Guan (CN 210019748 U, machine translated version).
	Re. Claim 3, Lloro Boada, Xu and Erickson disclose the claimed negative pressure mouth gag of claim 1 and further discloses the negative pressure catheter is separated into three airways (The three airways are the airway made by a round hole of the negative pressure catheter, and the other two are the holes of the outer wall of the thin- walled tubes taught by Xu in Fig. 5, label 50) with the middle airway going through a square or round hole (Fig. 1 of Lloro Boada, label 12 where it is found to be round based on the dictionary definition of round being “shaped like or approximately like a circle or cylinder”) and the other two airways going through the thin-walled tubes on both sides (Fig. 5 of Xu, label 50 where the air would go through the holes of each of the outer wall of the thin-walled tubes making two airways).
However, Lloro Boada, Xu, and Erickson are silent to the negative catheter is separated into three airways by two inset partitions.
Guan teaches a mouth gag aspirator in the same field of endeavor and further discloses a two arc-shaped lip holder each comprising an upper wing, a lower wing, and a thin-walled tube comprising holes used for suction. Further, Guan teaches separated pathways for the sucked material through inset partitions (See Fig. 2, label 33 which indicates separate pathways for the sucked material through inset partitions) to increase efficiency of sucking debris. Guan provides a higher level of teaching for multiple air zone separated by inset partitions.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative pressure catheter to be separated into three airways of Llora Boada, Xu, and Erickson by two inset partitions as taught by Guan of sucking debris material in manner known in the art to yield the predictable result of providing multiple channels of suction within a single catheter/conduit.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        10/6/2022